Citation Nr: 0320729	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability 
manifested by vertigo.  

3.  Entitlement to a rating in excess of 10 percent for 
chronic myofascitis of the neck and right subscapular region.  

4.  Entitlement to a rating in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
October 1994.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
which denied service connection for an anxiety disorder and 
vertigo.  In addition, the RO granted service connection for 
residuals of an upper back injury as well as for tension 
headaches.  A 10 percent rating was assigned to the former 
and a noncompensable evaluation to the latter.  

In May 1997 and May 2000 decisions, the Board remanded the 
veteran's claims to the RO for additional development.  In an 
August 2002 rating decision, the evaluation for tension 
headaches was increased to 10 percent.  

In May 2003, the Board again remanded the veteran's claims to 
the RO for additional development.  Subsequently the May 2003 
Remand Order was vacated by the Board's own motion pursuant 
to 38 C.F.R. § 20.904(a) (2002).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In a letter dated in March 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year.  
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).

Furthermore, in a June 2002 VA "spine" examination report, 
the examiner noted that the veteran had mild degenerative 
disc disease at C4/5 - C5/6, and that it was "as likely as 
not service connected."  The veteran's neck disability could 
theoretically be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome. 

Effective September 23, 2002, VA revised the criteria for 
rating intervertebral disc syndrome.  67 Fed. Reg. 54345 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293).  Where the law or regulation changes after a 
claim has been filed or reported but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The record does not 
reflect that the veteran has been apprised of the rating 
criteria for intervertebral disc syndrome, either the old or 
new criteria.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should issue the veteran a new 
VCAA notice letter which contains 
specific notice of what evidence the 
veteran is responsible for and what 
evidence VA will undertake to obtain 
regarding his claims on appeal.  

2.  The RO should again review the 
record, and reconsider the veteran's 
claim for an increased rating for chronic 
myofascitis of the neck and right 
subscapular region under the old and new 
criteria for intervertebral disc syndrome 
(38 C.F.R. § 4.71a, DC 5293).  If the 
decision remains adverse to the veteran 
on that issue, or with respect to the 
other issues on appeal, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


